SOMERVILLE, J.
The order of the trial court fixed the number of jurors for the special venire at 90, including those drawn and summoned on the regular juries for the week. Sixty names were drawn for the regular juries, hut only 47 of these were summoned; and, to complete the venire, only 30 additional names were drawn and summoned. The result was that the special venire contained only 77 names, instead of 90, and was in violation of section 32 of the new jury law. On the authority of Jackson v. State, 171 Ala. 38, 55 South. 118, the judgment of conviction will be reversed and the cause remanded.
Reversed and remanded.
Dowdell, C. J., and Anderson and Sayre^ JJ., concur.